Order, Family Court, New York County (Jody Adams, J.), entered on or about November 10, 2004, which, upon a finding of mental illness, as defined in Social Services Law § 384-b, terminated appellant’s parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that appellant suffered from mental illness, as defined by Social Services Law § 384-b (4) (c) and (6) (a). The agency presented uncontroverted testimony from a psychological expert who found that appellant suffered from schizoaffective disorder, and that that condition rendered her incapable of caring for the subject child then and for the foreseeable future (see Matter of Emmanuel B., 277 AD2d 121 [2000], lv denied 96 NY2d 704 [2001]; Matter of Gilberto D., 207 AD2d 706 [1994]). Termination of appellant’s parental rights was proper inasmuch as adoption represents the child’s only prospect of a permanent, stable and nurturing familial disposition (see Matter of Monica Betzy D., 291 AD2d 289 [2002]) This is not a case in which adoption would, because of the age or opposition of the child, serve no useful purpose (compare Matter of Donelle Thomas M., 4 AD3d 137, 138 [2004]; Matter of Miguel Angel Andrew R., 263 AD2d 354 [1999]). Concur— Buckley, P.J., Andrias, Saxe, Gonzalez and McGuire, JJ.